 Case 1:18-cv-03543-FB-ST
UNITED                    Document 18 Filed 10/09/18 Page 1 of 1 PageID #: 70
        STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
HILLARY SMALLWOOD,

                                Plaintiff,
                                                      Civil Action No. 1:18-cv-03543
       -against-

DELTA AIR LINES, INC.,

                                Defendant.



                               DISCOVERY PLAN WORKSHEET

                                Phase I (Pre-Settlement Discovery)
 Deadline for completion of Rule 26(a) initial disclosures and HIPAA-
                                                                                  October 28, 2018
 complaint records authorizations:
 Completion date for Phase I Discovery as agreed upon by the parties:
 (Reciprocal and agreed upon document production and other discovery
                                                                                 December 11, 2018
 necessary for a reasoned consideration of settlement. Presumptively 60 days
 after Initial Conference.)
 Date for initial settlement conference:
 (Parties should propose a date approximately 10-15 days after the                 January 8, 2019
 completion of Phase I Discovery, subject to the Court’s availability)

                            Phase II (Discovery and Motion Practice)
 Motion to join new parties or amend the pleadings:
                                                                                  January 18, 2019
 (Presumptively 15 days post initial settlement conference)
 First requests for production of documents and for interrogatories due by:
                                                                                  February 4, 2019
 (Presumptively 15 days post joining/amending)
 All fact discovery completed by:
 (Presumptively 3.5 months post first requests for                                     May 10, 2019
 documents/interrogatories)
 Exchange of expert reports completed by:
                                                                                       June 7, 2019
 (Presumptively 30 days post fact discovery)
 Expert depositions completed by:
                                                                                       July 5, 2019
 (Presumptively 30 days post expert reports)

 COMPLETION OF ALL DISCOVERY BY:
                                                                                       July 12, 2019
 (Presumptively 9 months after Initial Conference)

 Final date to take first step in dispositive motion practice:
 (Parties are directed to consult the District Judge’s Individual Rules            August 12, 2019
 regarding such motion practice. Presumptively 30 days post completion of all
 discovery)
 Do the parties wish to be referred to the EDNY’s mediation
                                                                                            No
 program pursuant to Local Rule 83.8?
